tax_exempt_and_government_entities_division number release date department of the treasury internal_revenue_service tege eo examinations commerce street mc dal dailas tx date date person to contact identification_number contact telephone number uil code ein certified mail - return receipt requested dear this is a final_determination that your exempt status under sec_501 of the internal_revenue_code is revoked recognition of your exemption under internal_revenue_code sec_501 is revoked effective date for the following reasons you have failed to produce documents to establish that you are operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 and that no part of your net_earnings inure to the benefit of private shareholders or individuals you failed to respond to repeated reasonable requests to allow the internal_revenue_service to examine your records regarding your receipts expenditures or activities as required by lr c sec_6001 sec_6033 and revrul_59_95 1959_1_cb_627 as such you failed to meet the requirements of ilr c sec_501 and sec_1_501_c_3_-1 in that you failed to establish that you are operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code effective date you are required to file federal_income_tax returns on form these returns should be filed with the appropriate service_center for the year ending december and for all subsequent years processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment please contact the clerk of the respective court for rules and the appropriate forms regarding filing petitions for declaratory_judgment by referring to the enclosed publication please note that the united_states tax_court is the only one of these courts where a declaratory_judgment action can be pursued without the services of a lawyer you may write to the courts at the following addresses united_states tax_court second street nw washington dc us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights we can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve yout problem with the irs if you qualify for our assistance which is always free we will do everything possible to help you visit taxpayeradvocate irs gov or call if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours enclosures publication envelope paul a marmolejo acting director eo examinations internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examinations poydras street stop new orleans la department of the treasury date date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers manager’s name id number manager’s contact number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don’t respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status letter rev catalog number 34809f if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation lf you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how fo appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this fetter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance lf you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please cail the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you letter rev catalog number 34809f thank you for your cooperation enclosures report of examination form_6018 publication publication sincerely for margaret von lienen director eo examinations letter rev catalog number 34809f schedule number or exhibit explanations of items form rev date name of taxpayer tax identification_number year period ended december 20xx december 20xx issue whether internal_revenue_code qualifies for exemption under sec_501 of the whether direct payments to and dollar_figure inurement within the meaning of sec_501 c for 20xx were unreported compensation and constitutes in the amount of dollar_figure for 20xx whether payments to 20xx and dollar_figure inurement within the meaning of r c sec_501 c in the amount of dollar_figure for 20xx were unreported compensation that constitutes for whether purchases by check or debit card in the amount of dollar_figure dollar_figure meaning of sec_501 for 20xx were personal in nature and constitutes inurement within the for 20xx and facts pursuant to the on august 19xx was duly incorporated under the laws of the state of on january 20xx revenue service on may 20xx revenue service applied for exemption with the internal was granted exemption by the internal according to the articles of incorporation the name and address of the incorporator is at according to the state of and is spouse of according to the state of owned owns filed the form_990 for 20xx but didn't file the 20xx return e form_990 for year ending december 20xx o part iv checklist of required schedules line 25a sec_501 and sec_501 organizations e did the organziation engage in an excess_benefit_transaction with a disqualified_person during the year form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit explanations of items form 886-a rev date name of taxpayer tax identification_number year period ended december 20xx december 20xx stated no line 25b ls the organization aware that it engaged in an excess_benefit_transaction stated no line was a loan to or by a current or former officer director trustee key_employee highly_compensated_employee or disqualified_person outstanding as of the end of the organization’s tax_year if yes complete schedule l’ part i stated no part vi section a governing body and management didn't file a schedule l line 1a enter the number of voting members of the governing body at the end of the tax_year stated part vil section a officers directors trustees key employees and highest compensated employees as founder an officer included and key_employee with reported dollar_figure compensation didn’t include compensation_for related_organizations part iiiv statement of revenue line 1a - 1f contributions gifts grants and similar amounts reported dollar_figure in grants from two non- related_organizations part ix statement of functional expenses line grants and other assistance to individuals in the us is blank line compensation of current officers directors trustees and key employees is blank schedule a public charity status and public support part i reason for public charity status e line an organziation that normally receives a substantial part of its support from a governmental_unit or from the general_public described in sec_170 complete part il was checked part il support schedule for organizations described in sec_170 and sec_170 b a vi didn’t complete part il schedule d supplemental financial statements part vi investments - land buildings and equipment e line 1b building was filed in o o o o o o according to the form_1023 application high quality structured innovative educational programs for inner city students in low_income_housing education initiative the stemmed from an earlier community based which was developed and led by student activist is a program to provide form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit explanations of items form 886-a rev date name of taxpayer tax identification_number year period ended december 20xx december 20xx a former resident of the grass-root student run operation is centrally located in the and stands as a testament of true initiative by college students willing to give back to a community while serving student volunteers receive training from experts in the field and can grow personally and professionally from gaining knowledge and skills via many community base workshops and recent graduate of thus in e however has ceased operations according to the to a bank statements made payments from january 20xx through august 20xx see schedule in 20xx and dollar_figure in 20xx issued the form_w-2 to in the amount of dollar_figure made payments of dollar_figure in 20xx and dollar_figure in hasn't provided receipts for the payments to according to the paymenis transfers to 20xx see schedule b bank statements made from january 20xx through april payments according to the paymenis to made payment of dollar_figure in 20xx hasn’t provided documentation show business_purpose of these in 20xx and dollar_figure bank statements made on december and 20xx see schedule c payments made payments of dollar_figure in 20xx hasn't provided documentation show business_purpose of these according to the made debit card purchases and withdrew cash that appear personal in nature from january 20xx through october 20xx see schedule d bank statements wrote checks e made purchases of dollar_figure in 20xx and dollar_figure in 20xx these purchases included food dinning out parking while eating out gas vehicle repair furniture books and a timeshare vacation that appear personal in nature form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit explanations of items form 886-a rev date tax identification_number year period ended name of taxpayer december 20xx december 20xx e these purchases weren't reported as income hasn’t provided receipts for the purchases made when asked for receipts statements for all receipt requested in information_document_request stating that the receipts were lost these affidavits weren't signed or approved expenses provided lost receipt affidavit law sec_1_501_c_3_-1 of the regulations states that an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt_income tax regulation regulation sec_1_501_c_3_-1 provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals regulation sec_1_501_c_3_-1 ii provides that an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i of this subparagraph unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university sec_3121 of the code states that for purposes of this chapter the term wages means all remuneration for employment including the cash_value of all remuneration including benefits paid in any medium other than cash except that such term shall not include sec_4958 of the code states the term excess_benefit_transaction means any transaction in which an economic benefit is provided by an applicable_tax-exempt_organization directly or indirectly to or for_the_use_of any disqualified_person if the value of the economic benefit provided exceeds the value of the consideration including the form a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date explanations of items schedule number or exhibit name of taxpayer tax identification_number year period ended december 20xx december 20xx performance of services received for providing such benefit for purposes of the preceding sentence an economic benefit shall not be treated as consideration for the performance of services unless such organization clearly indicated its intent to so treat such benefit sec_4958 of the code states the term disqualified_person means with respect to any transaction-- any person who was at any time during the 5-year period ending on the date of such transaction in a position to exercise substantial influence over the affairs of the organization sec_4958 of the code states the term disqualified_person means with respect to any transaction- a member_of_the_family of an individual described in subparagraph a sec_1_62-2 of the code states for purposes of sec_1_62-1 sec_1_62-1t and sec_1_62-2 the phrase reimbursement or other expense allowance arrangement means an arrangement that meets the requirements of paragraphs d business connection e substantiation and f returning amounts in excess of expenses of this section a payor may have more than one arrangement with respect to a particular employee depending on the facts and circumstances see paragraph d of this section payor treated as having two arrangements under certain circumstances sec_1_62-2 of the code states in part except as provided in paragraphs d and d of this section an arrangement meets the requirements of this paragraph d if it provides advances allowances including per_diem allowances allowances only for meals and incidental_expenses and mileage allowances or reimbursements only for business_expenses that are allowable as deductions by part vi sec_161 and the following subchapter_b chapter of the code and that are paid_or_incurred by the employee in_connection_with_the_performance_of_services as an employee of the employer the payment may be actually received from the employer its agent or a third party for whom the employee performs a service as an employee of the employer and may include amounts charged directly or indirectly to the payor through credit card systems or otherwise sec_1_62-2 of the code states an arrangement meets the requirements of this paragraph e if accordance with paragraph e or e of this section whichever is applicable within a reasonable period of time see sec_1_274-5t or sec_1_162-17 it requires each business_expense to be substantiated to the payor in sec_1_62-2 of the code states an arrangement that reimburses travel entertainment use of a passenger_automobile or other listed_property or other business_expenses governed by sec_274 meets the requirements of this paragraph e if form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit explanations of items form 886-a rev date tax identification_number year period ended name of taxpayer december 20kx december 20xx information sufficient to satisfy the substantiation requirements of sec_274 and the regulations thereunder is submitted to the payor see sec_1_274-5 under sec_274 information sufficient to substantiate the requisite elements of each expenditure or use must be submitted to the payor for example with respect to travel away from home sec_1_274-5 requires that information sufficient to substantiate the amount time place and business_purpose of the expense must be submitted to the payor similarly with respect to use of a passenger_automobile or other listed_property sec_1_274-5 requires that information sufficient to substantiate the amount time use and business_purpose of the expense must be submitted to the payor see sec_1_274-5 and sec_1 j which grant the commissioner the authority to establish optional methods of substantiating certain expenses substantiation of the amount of a business expénse in accordance with rules prescribed pursuant to the authority granted by sec_1_274-5 or sec_1_274-5 will be treated as substantiation of the amount of such expense for purposes of this section sec_1_274-2 of the code states expenditures paid_or_incurred after date and not with respect to a club except as provided in this section with respect to a club no deduction otherwise allowable under chapter of the code shall be allowed for any expenditure paid_or_incurred after date with respect to a facility used in connection with entertainment sec_1_274-5 i of the code states in general for purposes of this paragraph f an adequate_accounting means the submission to the employer of an account book diary log statement of expense trip sheet or similar record maintained by the employee in which the information as to each element of an expenditure or use described in paragraph b of this section is recorded at or near the time of the expenditure or use together with supporting documentary_evidence in a manner that conforms to all the adequate_records requirements of paragraph c of this section an adequate_accounting requires that the employee account for all amounts received from the employer during the taxable_year as advances reimbursements or allowances including those charged directly or indirectly to the employer through credit cards or otherwise for travel entertainment gifts and the use of listed_property the methods of substantiation allowed under paragraph c or c of this section also will be considered to be an adequate_accounting if the employer accepts an employee's substantiation and establishes that such substantiation meets the requirements of paragraph c or c for purposes of an adequate_accounting the method of substantiation allowed under paragraph c of this section will not be permitted sec_6001 of the code state that every person liable for any_tax imposed by this title or for the collection thereof shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe whenever in the judgment of the secretary it is necessary he may require any person by notice form 886-a i-1994 catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit explanations of items form 886-a rey date tax identification_number year period ended name of taxpayer december 20kx december 20xx served upon such person or by regulations to make such returns render such statements or keep such records as the secretary deems sufficient to show whether or not such person is liable for tax under this title the only records which an employer shall be required to keep under this section in connection with charged tips shall be charge receipts records necessary to comply with sec_6053 and copies of statements furnished by employees under sec_6053 sec_1_6001-1 of the regulations state except as provided in paragraph b of this section any person subject_to tax under subtitle a of the code including a qualified_state individual income_tax which is treated pursuant to sec_6361 as if it were imposed by chapter of subtitle a or any person required to file a return of information with respect to income shall keep such permanent books of account or records including inventories as are sufficient to establish the amount of gross_income deductions credits or other matters required to be shown by such person in any return of such tax or information sec_1_6001-1 of the regulations state in addition to such permanent books_and_records as are required by paragraph a of this section with respect to the tax imposed by sec_511 on unrelated_business_income of certain exempt_organizations every organization exempt from tax under sec_501 shall keep such permanent books of account or records including inventories as are sufficient to show specifically the items of gross_income receipts and disbursements such organizations shall also keep such books_and_records as are required to substantiate the information required by sec_6033 see sec_6033 and sec_1_6033-1 through current activities o was incorporated by at the time of incorporation for-profit businesses a ra also owned and operated other o the majority of the decisions made for were done by during the initial interview ceased operating but in 20xx the organziation conducted childcare and educational activities however no activities could be verified stated that has taxpayer’s position they don’t agree ha sec_30 days to respond to the examination determination if form 886-a catalog number 20810w page ___ publish no irs gov department of the treasury-internal revenue service schedule number or exhibit explanations of items form 886-a rev date tax identification_number year period ended name of taxpayer december 20xx december 20xx days to respond government's position hasn't responded about inurement and has thirty isn’t operated exclusively for charitable educational or religious purposes consistent with r c sec_501 of the code nor sec_1_501_c_3_-1 of the income_tax regulations and therefore fails to meet the operational_test specifically the facts above indicate that they didn’t operate exclusively for exempt purposes but assets were used to inure to the benefit of whole or in part to the benefit of the founder of the organization doesn't meet the operational_test due to their earnings inure in that is a disqualified_person under il r c sec_4958 that the payments and purchases made to are inurement and direct payments to payments to payments to purchases by checks debit cards and cash was the recipients of the inurement that sec_501 due to inurement isn’t exempt from federal_income_tax under i r c form_1120 has to be filed by the organization for year ended december 20xx and all subsequent years conclusion a disqualified_person allowed the organization’s assets to be used by grounds for revocation of exempt status under sec_501 personal_use of assets constitutes inurement and is form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service
